                                   Case 2:20-ap-01492-ER          Doc 8 Filed 01/13/21 Entered 01/13/21 13:45:01           Desc
                                                                  Main Document     Page 1 of 2


                                   1   JOSEPH L. STEINFELD, JR.
                                       jsteinfeld@askllp.com
                                   2   BRIGETTE MCGRATH
                                   3   bmcgrath@askllp.com
                                       GARY D. UNDERDAHL
                                   4   gunderdahl@askllp.com
                                       ASK LLP, 2600 Eagan Woods Drive
                                   5   Suite 400, St. Paul, MN 55121
                                       Tel: (651) 406-9665 / Fax: (651) 406-9676
                                   6

                                   7   Counsel to Liquidating Trustee

                                   8                              UNITED STATES BANKRUPTCY COURT
                                   9             CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                  10
                                       In re                                               Lead Case No. 2:18-bk-20151-ER
2600 EAGAN WOODS DR., SUITE 400




                                  11
                                       VERITY HEALTH SYSTEM OF                             Jointly administered with:
                                                                                           Case No. 2:18-bk-20162-ER;
       EAGAN, MN 55121




                                  12   CALIFORNIA, INC., et al.,
        (651) 406-9665




                                                                                           Case No. 2:18-bk-20163-ER;
           ASK LLP




                                  13                 Debtors and Debtors In Possession.    Case No. 2:18-bk-20164-ER;
                                                                                           Case No. 2:18-bk-20165-ER;
                                  14                                                       Case No. 2:18-bk-20167-ER;
                                                                                           Case No. 2:18-bk-20168-ER;
                                       Howard Grobstein, Liquidating Trustee for the       Case No. 2:18-bk-20169-ER;
                                  15
                                       VHS Liquidating Trust,                              Case No. 2:18-bk-20171-ER;
                                  16                                                       Case No. 2:18-bk-20172-ER;
                                                     Plaintiff,                            Case No. 2:18-bk-20173-ER;
                                  17                                                       Case No. 2:18-bk-20175-ER;
                                       v.                                                  Case No. 2:18-bk-20176-ER;
                                  18                                                       Case No. 2:18-bk-20178-ER;
                                       Abbott Rapid Diagnostics Informatics, Inc. fdba     Case No. 2:18-bk-20179-ER;
                                  19                                                       Case No. 2:18-bk-20180-ER;
                                       Alere Informatics, Inc.,                            Case No. 2:18-bk-20181-ER;
                                  20                Defendant.                             Chapter 11 Cases
                                  21
                                                                                           Hon. Ernest M. Robles
                                  22
                                                                                           Adversary No. 20-01492
                                  23

                                  24                               PROOF OF SERVICE OF DOCUMENT
                                  25   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
                                  26   business address is: ASK LLP, 2600 Eagan Woods Drive, Suite 400, Eagan, MN 55121.

                                  27   A true and correct copy of the foregoing document entitled: PLAINTIFF’S INITIAL
                                       DISCLOSURES AND FIRST SET DISCOVERY REQUESTS will be served or was served in
                                  28   the manner stated below:



                                                                                         -1-
                                   Case 2:20-ap-01492-ER         Doc 8 Filed 01/13/21 Entered 01/13/21 13:45:01                Desc
                                                                 Main Document     Page 2 of 2


                                   1    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                        (NEF): Pursuant to controlling General Orders and LBR, the foregoing document will be
                                   2    served by the Court via NEF and hyperlink to the document. On ____________
                                   3    I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
                                        that the following persons are on the Electronic Mail Notice List to receive NEF transmission at
                                   4    the email addresses stated below:

                                   5    2. SERVED BY UNITED STATES MAIL: On January 13, 2021, I served the following
                                        persons and/or entities at the last known addresses in this bankruptcy case or adversary
                                   6    proceeding by placing a true and correct copy thereof in a sealed envelope in the United States
                                   7    mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
                                        declaration that mailing to the judge will be completed no later than 24 hours after the document
                                   8    is filed:

                                   9    Samuel Wisotzkey
                                        Abbott Rapid Diagnostics Informatics, Inc. fdba Alere Informatics, Inc.
                                  10
                                        4650 North Port Washington Road, 2nd Floor
2600 EAGAN WOODS DR., SUITE 400




                                  11    Milwaukee, Wisconsin 53212-1059
       EAGAN, MN 55121




                                  12    3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
        (651) 406-9665
           ASK LLP




                                        TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                                  13    F.R.Civ.P. 5 and/or controlling LBR, on ______I served the following persons and/or entities by
                                        personal delivery, overnight mail service, or (for those who consented in writing to such service
                                  14
                                        method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
                                  15    declaration that personal delivery on, or overnight mail to, the judge will be completed no later
                                        than 24 hours after the document is filed.
                                  16
                                       I declare under penalty of perjury under the laws of the United States that the foregoing is true and
                                  17
                                       correct.
                                  18
                                        January 13, 2021
                                  19
                                                                                            ASK LLP
                                  20                                                        2600 Eagan Woods Drive
                                                                                            Suite 400, St. Paul, MN 55121
                                  21                                                        Tel: (651) 406-9665 / Fax: (651) 406-9676
                                                                                            Joseph L. Steinfeld, Jr.
                                  22                                                        Brigette McGrath
                                                                                            Gary D. Underdahl
                                  23

                                  24                                                        By: /s/ Gary D. Underdahl
                                                                                               Gary D. Underdahl, MN SBN 0301693
                                  25                                                           (Admitted Pro Hac Vice)
                                  26                                                        Counsel for the Liquidating Trustee
                                  27

                                  28



                                                                                          -2-
